Citation Nr: 1819256	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the aid and attendance of another person or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his substantive appeal, the Veteran requested a Board hearing at the Central Office in Washington, D.C.  A hearing was scheduled in December 2016, however, the Veteran failed to appear without good cause.  Therefore, the Board will proceed with appellate consideration as if the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.702(d) (2017).

The Board previously remanded this claim in March 2017 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran is not blind, or nearly blind, is not institutionalized, or in a nursing home on account of physical or mental incapacity, and does not need or rely on the aid and attendance of another person to perform the routine activities of daily living.

2. The Veteran is not permanently housebound, and he does not have a single disability rated as 100 percent disabling.






CONCLUSION OF LAW

The criteria for SMP based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C. §§ 1502, 1521, 5107 (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in July 2013.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In March 2017, the Board remanded the claim  for additional development. Pursuant to the Board's remand, the AOJ attempted to obtain outstanding treatment records identified by the Veteran and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.




II.  Entitlement to Special Monthly Pension

A.  Legal Principles

The criteria for establishing the need for aid and attendance for SMP pension require that the Veteran is: (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

In determining the need for regular aid and attendance, the following is considered: inability to dress or undress or to keep ordinarily, clean, and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed oneself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the oneself from hazards or dangers incident to his or her daily environment.  An individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations of the need for regular aid and attendance must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Alternatively, SMP under the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 (2017)), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is ?permanently housebound" by reason of disability or disabilities.  The ?permanently housebound" requirement is met when a veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d).

B.  Factual Background and Analysis

The Veteran has several non-service-connected disabilities which may be considered for pension purposes.  These include degenerative joint disease of the lumbar spine, rated 40 percent disabling; surgical removal of right eye cataract, rated 30 percent disabling; tension headaches, rated 30 percent disabling; coronary artery disease, rated 10 percent disabling; hypertension, rated 10 percent disabling, hiatal hernia, rated 10 percent disabling; transurethral prostatectomy, rated 10 percent disabling; diabetes mellitus, rated 10 percent disabling; and osteoarthritis, rated noncompensable.

The October 2012 VA examination report for housebound status or permanent need for regular aid and attendance reflects the Veteran is not permanently bedridden, is not currently hospitalized, is not legally blind, and does not require nursing home care.  The examiner noted the Veteran is able to prepare his own meals and does not need assistance in bathing and tending to other hygiene needs.  Additionally, the examination report notes that the Veteran does not require medication management and that he has the ability to manage his own financial affairs.

The Veteran underwent an additional VA examination for aid and attendance and house band status in March 2013.  The Veteran reported that his low back pain limits his ability to walk long distances.  He currently lives with his wife who cooks and performs the household chores.  He indicated he is able to drive himself and his wife around their immediate neighborhood, and that he only leaves the house to run errands, go to church, and attend medical appointments.  The Veteran stated that while he understands his finances, his wife pays their bills.  While he admitted that his back pain makes bathing, grooming, dressing, and toileting more difficulty, he indicated that he still performs these activities on his own.

The March 2013 VA examination report noted that the Veteran is not permanently bedridden, he is not currently hospitalized, and he can travel beyond his current domicile.  The examiner found the Veteran was capable of performing all self-care functions on his own and was able to protect himself from daily hazards and dangers.  The examiner determined the Veteran could walk unassisted for up to a few hundred yards that he did not require aid for ambulation.  Vision was better than 5/200 corrected in both eyes.  Function of his upper and lower extremities was normal.  He was found to be aware of and capable of managing his financial affairs.  The examiner concluded that the Veteran does not fulfill the criteria for aid and attendance and is not housebound.

Pursuant to the Board's March 2017 remand, the AOJ attempted to obtain outstanding private treatment records from Dr. O. P. S., identified by the Veteran in 2013, for which an updated Authorization to Disclose Information to VA and General Release for Medical Provider Information to VA was provided by the Veteran in August 2017.  First and second attempts to obtain these private treatment records were made in September 2017 and October 2017, and the VA informed the Veteran that it is ultimately his responsibility to see that VA receives these records.  In November 2017, the Veteran indicated in his VCAA Notice Response that he had no further evidence to submit.  Dr. O. P. S. did not respond to VA's requests for treatment records, nor were these records provided to VA by the Veteran.

After consideration of the entire record and the relevant law, the Board finds that special monthly pension based on the need for the aid and attendance of another person or being housebound is not warranted.

First, the record does not reflect that the Veteran is blind or nearly blind.  The October 2012 and March 2013 VA examinations do not show that the Veteran's vision has been 5/2000 or worse in either eye.

Additionally, there is no indication that the Veteran was hospitalized or was a patient in a nursing home, whether because of mental or physical incapacity, during the appellate period.  The evidence of record shows that the Veteran lives with his wife in his own home.  

Further, the Veteran does not need or rely on the aid and attendance of another person to perform the routine activities of daily living.  Specifically, the March 2013 VA examination report shows that the Veteran is not bedridden.  He was found capable of performing all functions of self-care, to include bathing, getting dressed, grooming, and toileting.  Additionally, he was found to be aware of and capable of managing his financial affairs.  Thus, the Board finds that the requirements for SMP based upon the need for regular aid and attendance of another person have not been met.

Turning to whether SMP is warranted at the housebound rate, while the Veteran has several non-service-connected disabilities which may be considered for pension purposes, he does not have a single disability that is rated at 100 percent.  Even if he had a single disability rated at 100 percent, the March 2013 VA examination found the Veteran is not restricted to his home or immediate facilities, as he is capable of leaving his home to drive himself around his neighborhood.  Therefore, the Veteran is not substantially confined to his home, or otherwise housebound, and he does not qualify for SMP under the housebound rate pursuant to 38 C.F.R. § 3.351(d).  

In sum, the Veteran does not meet the requirements for SMP based on the need for regular aid and attendance of another person or by reason of being housebound because he is not blind, he is not hospitalized or in a nursing home, he does not meet a factual need for aid and attendance, he is not bedridden, and he is not housebound.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to special monthly pension based on the need for the aid and attendance of another person or being housebound is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


